DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach of a trackable instrument assembly as claimed that includes a combination of a first and a second tube like structure with the second tube or sleeve being inserted into the first tube or elongated guide or external tube, a tracking sensor being attached to the distal end of the sleeve or second tube, and tool such as drill bit being configured to be slidably inserted in the second proximal end of the second tube or elongated sleeve where the tool or drill bit is positionable and rotatable in the bore of the second tube or elongated sleeve and the tracking device is configured to track the drill bit.  
Other relevant references of record:
6117143:  reference directed to embodiment where a twisted drill is guided through sleeve where the drill includes a cylindrical body sized to slidably fit sleeve and the distal end is a rotatable chuck engaging head (fig. 8, col. 7 lines 32-35).  The reference however does not include the particulars of the tracking instrument assembly including the combination of the tubes with a tracking sensor and the tool or drill bit that is configured to be slidably inserted and be movable and rotatable in the sleeve bore of the sleeve while the sleeve is positioned in the cannula of the external tube and the tracking sensor is configured to track a selected portion of the tool. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793